Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations, especially those which include the specific limitations regarding a parking assistance apparatus which: 
computes both of a first candidate parking path for starting moving the vehicle forward from an initial position of the vehicle, and a second candidate parking path for starting moving the vehicle backward from the initial position of the vehicle, select one of the first candidate parking path or the second candidate parking path on the basis of a preset evaluation function, the evaluation function being set according to a relationship between the initial position of the vehicle and the parking position, and execute the selected path as a parking path to assist in parking the vehicle; 
computes both of a candidate forward drive start path for starting moving the vehicle forward from the initial position of the vehicle to allow the vehicle to reach at least one of the plurality of candidate connection positions, and a candidate reverse drive start path for starting moving the vehicle backward from the initial position of the vehicle to allow the vehicle to reach at least one of the plurality of candidate connection positions; 
computes the first parking path by connecting the candidate forward drive start path and the pull-out path at a first park-out position that is one of the plurality of candidate connection positions reachable along the forward drive start path, and compute the candidate second parking path by connecting the reverse drive start path and the pull-out path at a second park-out position that is one of the plurality of candidate connection positions reachable along the reverse drive start path; and 

It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Endo et al. (US 2004/0260439 A1): Endo teaches a parking assist apparatus which allows a parking position to be set by the user. Endo teaches the target parking position is computed in relation with the parking start position.
Moshchuk et al. (US 2010/0271236 A1): Moshchuk teaches a method for initiating a parking maneuver. The method includes generating a designated region for initiating a parallel parking maneuver, where the designated region is determined based on parameters of the planned parking trajectory and the orientation of the vehicle while at a rest position prior to initiating the parallel parking routine.
Wang et al. (US 9,969,386 B1): Wang teaches a method for parking using the geometry of the vehicle and map of the parking space, a collision free geometric path connecting an initial state of the vehicle with a target state of a parked vehicle through a set of waypoints.
Kim et al. (US 10,960,926 B2): Kim teaches a smart parking assist system. The system includes forward, rearward, and lateral object sensing units, and calculates the distance from the objects sensed to the vehicle. The system can perform left parallel exiting, right parallel exiting, and perpendicular exiting parking maneuvers. When the system determines a plurality of exiting paths, the controller selects an optimal exiting path having the shortest distance required for exiting.
Lee (US 2015/0134185 A1): Lee teaches a method of generating an optimum parking path of an unmanned vehicle from a plurality of parking paths. The optimum path is set as the parking path having the longest average obstacle distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664